Order entered December 2, 2019




                                             In The
                                 Court of Appeals
                          Fifth District of Texas at Dallas
                                      No. 05-19-01055-CV

                 VIRTUOLOTRY, LLC AND RICHARD BOYD, Appellants

                                                V.

                        WESTWOOD MOTORCARS, LLC, Appellee

                      On Appeal from the 134th Judicial District Court
                                   Dallas County, Texas
                           Trial Court Cause No. DC-15-14833

                                            ORDER
       Appellant, Virtuolotry, LLC, has filed a suggestion of bankruptcy informing the Court it

has filed a petition for relief under chapter 11 of title 11 of the United States Code. Pursuant to

Texas Rule of Appellate Procedure 8.2, further action in this cause is automatically suspended.

See TEX. R. APP. P. 8.2. Accordingly, for administrative purposes, this cause is ABATED and

treated as a closed case. It may be reinstated on motion by any party showing, in accordance

with rule of appellate procedure 8.3, that the appeal is permitted by federal law or the bankruptcy

court. See id. 8.3.


                                                      /s/   ROBERT D. BURNS, III
                                                            CHIEF JUSTICE